DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-23 and 28-29 have been considered but are moot in view of the new ground of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi; Ankita et al. (US 20190278514 A1); Yeh; Chih-Kang (US 20110055456 A1); Stephens; Matthew et al. (US 20100306417 A1); Stracovsky; Henry et al. (US 6216178 B1); and Heath; Mark A. et al. (US 5570332 A).
controller 102], the controller comprising: a command queue configured to store a plurality of commands [FIG. 6: Command Log 440, Command Buffer 442; FIG. 6: Command Engine 438; FIG. 6, 11; Claims 1, 5: Command Log 440 storing command information including pointers, doorbells, time stamps while Active Buffer 442 stores cmd0 to cmdN and Queue Pointers 446 store pointers to the commands; switching/changing/converting a command pointer to reference; storing, in the log, information for the set of commands and use the information to execute the set of commands; ¶0053, 0045].
 	Chaturdevi does not explicitly disclose a command information storage configured to store busy times corresponding to the plurality of commands, each of the busy times indicating a time in which each of the plurality of commands is performed.
 	Yeh, however, discloses a command information storage configured to store busy times corresponding to the plurality of commands, each of the busy times indicating a time in which each of the plurality of commands is performed [¶0063: busy time for executing read command is shorter than the time for executing the general read command].
	It would have been obvious to one of ordinary skill in the art to have a command information storage configured to store busy times corresponding to the plurality of commands, each of the busy times indicating a time in which each of the plurality of commands is performed in order to provide a controller capable of effectively decreasing the time for executing a host read command (¶0013).
 	 
	Chaturdevi does not explicitly disclose checking commands and converting commands.
Stephens et al. discloses checking commands and converting commands [¶0009, 0088, 0100].

Stracovsky discloses the command queue controller configured to scan the plurality of commands in order stored in the command queue [Abstract; col.2:66 to col.3:26: reordering commands to achieve an optimal command sequence wherein a command queue is arranged to store a time indicating when the data transfer will appear on the data bus].
It would have been obvious to one of ordinary skill in the art, to have the command queue controller scans the plurality of commands in order stored in the command queue in order to service out-of-order memory accesses or different times of memory access execution (col. 1:15-20).
Chaturdevi, Yeh, and Stracovski do not explicitly disclose provide a plurality of scanned commands from the command queue to the device in order of command with a shortest busy time.
Heath, however, discloses provide a plurality of scanned commands from the command queue to the device in order of command with a shortest busy time [col.2: 2-14: the shortest time first algorithm scans the command queue of pending commands and calculates an access time for each command; the commands in the command queue are grouped and searched in order].
It would have been obvious to one of ordinary skill in the art to have provided a plurality of scanned commands from the command queue to the device in order of command with a 

As per claim 12, the rationale in the rejection of claim 1 is herein incorporated.
 	As per claim 23, the rationale in the rejection of claim 1 is herein incorporated. Chaturvedi further discloses the memory further comprising a plurality of memory cells [¶0025, 0028].

Claims 6, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi; Ankita et al. (US 20190278514 A1); Yeh;  Stephens; Matthew et al. (US 20100306417 A1); Stracovsky; Henry et al. (US 6216178 B1); Heath; Mark A. et al. (US 5570332 A) and Harada; Daisuke (US 6553454 B1).
Regarding claim 6, Chaturvedi, Stephens, Stracovsky, disclose the claimed invention as discussed with respect to claim 1 but does not explicitly disclose the controller according to claim 5, wherein the command converter generates the check-result data to change a sequence of the plurality of checked commands such that a command having a shortest busy time is outputted first, with reference to the busy time information of the check table. 
Harada discloses the controller according to claim 5, wherein the command converter generates the check-result data to change a sequence of the plurality of checked commands such that a command having a shortest busy time is outputted first, with reference to the busy time information of the check table [col. 16: 3-18].
It would have been obvious to one of ordinary skill in the art to have a command converter generating the check-result data to change a sequence of the plurality of checked commands such that a 
Regarding claim 28, Harada discloses wherein the check table value further includes information indicating whether a sequence change is allowed [Col. 2: 61-63].

Regarding claim 29, Stracovsky discloses wherein the check table further includes block address information, page address information, and plane information [FIG. 3, 5, 7A, 7B].
Claims 7-8, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi; Ankita et al. (US 20190278514 A1); Yeh; Stephens; Matthew et al. (US 20100306417 A1); Stracovsky; Henry et al. (US 6216178 B1); Heath; Mark A. et al. (US 5570332 A); Harada; and Asnaashari; Mehdi et al. (US 10331351 B2).
 	Regarding claim 7, Chaturvedi, Stephens, Stracovsky, disclose the claimed invention as discussed with respect to claim 1 but does not explicitly disclose the controller according to claim 5, wherein the command converter generates the check-result data such that one of a plurality of checked commands referring to an identical address is erased, with reference to the address information of the check table. 
Asnaashari discloses the controller according to claim 5, wherein the command converter generates the check-result data such that one of a plurality of checked commands referring to an identical address is erased, with reference to the address information of the check table [col. 10:55-65; col. 25:4-10]. 


As per claim 15, Asnaashari discloses the method according to claim 12, further comprising: generating a check table to include addresses corresponding to the plurality of scanned commands; and erasing at least one command of commands having a same address among the plurality of scanned commands based on the addresses in the check table [col. 10:55-65; col. 25:4-10].   	As per claim 16, Chaturdevi discloses the method according to claim 15, wherein the erasing of the at least one command comprises: applying a pop signal to the command queue [¶0036, 0041]; and determining whether the checked command, which is outputted again according to the pop signal, is a target command to be erased [¶0036, 0041].

Claims 2, 10-11, 13-14, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi; Ankita et al. (US 20190278514 A1); Yeh; Stephens; Matthew et al. (US 20100306417 A1); .
 	As per claim 2, Chaturdevi, Stephens, Stracovsky disclose the controller according to claim 1, wherein the command queue controller is configured to apply a pop signal to the command queue to output a command among the plurality of commands, scan the command outputted from the command queue [¶0036, ¶0041]. 
Chaturdevi, Stephens, Stracovsky do not explicitly disclose applying the scanned command and a push signal to the command queue so that the scanned command is inputted to the command queue. 
Holden discloses applying the scanned command and a push signal to the command queue so that the scanned command is inputted to the command queue [¶0113: issuing an appropriate queue command to the queue controller requesting a queue pointer to be popped…the queue pointer is then pushed into the queue].
It would have been obvious to one of ordinary skill in the art to have applying the scanned command and a push signal to the command queue so that the scanned command is inputted to the command queue in order to perform predetermined control functions in a data processing apparatus (¶0004).
 	As per claim 10, Chaturdevi et al. discloses the controller according to claim 9, wherein the command storage that temporarily stores the at least one command [¶0046].  	As per claim 11, Stephens et al. discloses the controller according to claim 9, wherein,  

As per claim 13, the rationale in the rejection of claim 2 is herein incorporated. 	As per claim 14, Holden discloses the method according to claim 13, further comprising, after the applying of the scanned command and the push signal to the command queue, applying, when a command which has not been scanned is present in the command queue, a pop signal to the command queue, and scanning a subsequently outputted command [¶0113].  	As per claim 19, Chaturdevi discloses the method according to claim 12, further comprising changing a turn of the at least one command [Abstract].  	As per claim 20, Holden discloses the method according to claim 19, wherein the changing of the turn of the at least one command comprises: applying a pop signal to the command queue [¶0094]; and determining whether a turn of a checked command, which is outputted again according to the pop signal, is transferred to a subsequent turn [¶0094, 0141, 0156].  	As per claim 21, Holden discloses the method according to claim 20, further comprising temporarily storing the checked command, when the checked command is a command to be transferred to the subsequent turn [¶0094, 0141, 0156].  	As per claim 22, Holden discloses the method according to claim 21, further comprising . 
Claims 17-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi; Ankita et al. (US 20190278514 A1); Yeh; Stephens; Matthew et al. (US 20100306417 A1); Stracovsky; Henry et al. (US 6216178 B1); Heath; Mark A. et al. (US 5570332 A); Harada; and Asnaashari; Mehdi et al. (US 10331351 B2); and Holden, Roger John (US 20040184470 A1).
 	As per claim 17, Chaturdevi, Yeh, Stephens, Stracvosky do not disclose applying, when the checked command is the target command to be erased, the pop signal to the command queue, and outputting a subsequent command from the command queue.
Holden, however, discloses the method according to claim 16, further comprising applying, when the checked command is the target command to be erased, the pop signal to the command queue, and outputting a subsequent command from the command queue [¶0113].  	It would have been obvious to one of ordinary skill in the art to have applying the scanned command and a push signal to the command queue so that the scanned command is inputted to the command queue in order to perform predetermined control functions in a data processing apparatus (¶0004).

Regarding claim 18, Holden discloses the method according to claim 16, further comprising applying, when the checked command, which is outputted again according to the pop signal, is not the target command to be erased, the checked command, which is outputted again according to the pop signal, and a push signal to the command queue [¶0093, 0128].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawai, Koichi et al. (US 20050018486 A1) discloses provide commands in order of shortest busy time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   June 18, 2021                   		By: /MARDOCHEE CHERY/
Primary Examiner 

Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246